Citation Nr: 1015636	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1971.  The Veteran's military awards include the 
Combat Infantryman's Badge and Bronze Star with "V" device.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which, in pertinent part granted service connection 
for PTSD, rated as noncompensable.  

During the pendency of the appeal, in October 2008, the RO 
assigned a 30 percent rating to PTSD, effective from June 30, 
2003.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board, and the issue before the Board is as listed 
on the title page.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the November 2004 rating decision denied 
service connection for hepatitis C.  The Veteran only 
perfected an appeal for the issue of increased rating for 
PTSD.  See 38 C.F.R. § 20.200.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for 
PTSD, the Veteran submitted additional records consisting of 
a VA treatment report dated in October 2009.  Under 38 C.F.R. 
§ 20.1304 (2009), such evidence requires a return of the case 
to the agency of original jurisdiction (AOJ) for review, 
consideration, and preparation of a supplemental statement of 
the case (SSOC) prior to a Board decision, unless there has 
been a waiver of such initial review.  Since the Veteran has 
not waived the right to initial AOJ review, additional 
development is needed.

The Board notes that a February 2005 Statement of the Case 
(SOC) continued a noncompensable rating for the Veteran's 
service-connected bilateral hearing loss.  The VA Form 9 
received from the Veteran in April 2005 appeals only PTSD.  
However, the Veteran submitted a statement received in April 
2007 construed as a new claim for an increased rating for 
bilateral hearing loss.  The RO issued a rating decision in 
October 2008 assigning a 10 percent disability rating to the 
Veteran's service connected hearing loss effective April 4, 
2007.  Apparently, the RO issued another February 2009 rating 
decision continuing the 10 percent evaluation.  The Veteran 
submitted statements received October 2009 and March 2010 
disagreeing with the 10 percent rating.  The Board has 
reviewed the October 2009 statement and finds that it can be 
construed as a notice of disagreement with the 10 percent 
rating for bilateral hearing loss.  Consequently, a SOC must 
be issued to the Veteran and he must receive an opportunity 
to perfect an appeal by submitting a timely substantive 
appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
addressing the Veteran's appeal of the 
continuation of his 10 percent disability 
rating for hearing loss.  The AOJ should 
inform the Veteran that in order to 
complete the appellate process for this 
matter, he should submit a timely 
substantive appeal to the AOJ.  If the 
Veteran completes his appeal by filing a 
timely substantive appeal, the matter 
should it be returned to the Board.

2.  Obtain the Veteran's VA treatment 
medical records for treatment concerning 
PTSD since October 2008.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his PTSD.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Sufficient 
evaluations should be scheduled to 
evaluate the Veteran's psychiatric 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

4.  Readjudicate the Veteran's increased 
rating claim for PTSD, based on the 
additional evidence submitted since the 
October 2008 SOC was issued.  If the 
desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  They should be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.  The case should then be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


